PER CURIAM.
On October 29, 1982, 692 F.2d 688, we remanded this case to the district court with directions that it act on a Rule 60(b) motion and present a supplemental record showing its action. We retained jurisdiction in the court of appeals.
*1205The only question presented is the amount of interest to be paid by the United States on the compensation award. On December 29, 1982, the district court, acting under the remand, awarded defendants 8.3% interest, compounded annually on the condemnation award deficiency. On February 14, 1983, we ordered the parties to file briefs stating their positions on the December 29, amended judgment of the district court.
Defendants-appellants Tab and Helen Dowlen have presented a letter saying that they will file no brief. Defendants-appellees, Faye Norton and Pauline Duncan filed a statement that they “have not and will not participate in any appeal of the [December 29] Order.” The United States has filed a statement that it relies on the position taken in its brief presented before the remand. The United States there said that the award of 8.3% interest is reasonable and not clearly erroneous. We have examined the record and the district court’s memorandum and order and conclude that the 8.3% interest award is proper. Accordingly, the amended judgment entered on December 29, 1982, is affirmed.